DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A2 in the reply filed on 05/20/2022 is acknowledged.
Claims 3 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

Priority
This application is a national stage entry of PCT/JP2018/033935 filed on 09/13/2018 and further claims priority to JP 2017-238261 filed on 12/13/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020, 06/30/2020, and 08/27/2020 were filed on or after the national stage entry date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “forming an urging member in contact with the light-emitting element arrays on a surface on which the light-emitting element arrays are mounted, of the substrate”. The claim is indefinite, because the sentence is not properly formatted such that a person of ordinary skill in the art can understand what surface the urging member is in contact with regard to the substrate. For the purpose of this Office Action, the Office will interpret the claim as “forming an urging member in contact with a surface of the light-emitting element arrays closest to the substrate”.
Claim 9 is indefinite based on its dependence from claim 8.
Claim 13 recites “the substrate is a second circuit board provided with an electronic circuit.” Claim 13 depends from claim 1. Neither claim 1 nor claim 13 recite “a first circuit board”. Accordingly, the claim is indefinite, because it is unclear if applicant is implicitly trying to claim two circuit boards, if the claim should depend from another claim, or applicant is attempting to use “second” inconsistently with its accepted meaning without having clearly redefined it in the specification. 
For the purpose of this Office Action, the Office will interpret the claim as “the substrate is a first circuit board provided with an electronic circuit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beier (US 2003/0058898 A1), hereafter Beier.
Regarding claim 1, Beier discloses a method of manufacturing a light-emitting module (Fig. 1; Title) including: a plurality of light-emitting element arrays each including, in a plane parallel to resonator length of a light-emitting element (Fig. 1 elements 12), a plurality of the light-emitting elements arranged along a width direction perpendicular to a direction of the resonator length (Fig. 1 elements 112); and a substrate on which the plurality of light-emitting element arrays is mounted (Fig. 1 element 14), the method comprising arranging the plurality of light-emitting elements on the substrate at predetermined intervals along the width direction in the light-emitting module, by causing side surfaces of the respective light-emitting element arrays adjacent to each other along the width direction to be in contact with each other and mounting the respective light-emitting element arrays on the substrate (Fig. 1 shows elements 12 being mounted to a substrate or heat sink [0052] with the adjacent arrays in contact).
Regarding claim 11, Beier further discloses the light-emitting elements each are an edge-emitting light-emitting element that emits light from an emission end face of a laminated structure (Fig. 1 elements 16 and 110-122).
Regarding claim 12, Beier further discloses the light-emitting elements are laser elements ([0052]).
Regarding claim 14, Beier further discloses the substrate is a heat transfer plate ([0052] disclosing element 14 is a heat sink).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Lee et al. (WO 2018/074672 A1), hereafter Lee.
Regarding claim 2, Beier further discloses the respective light-emitting element arrays each include a light-emitting element array chip provided with the plurality of light-emitting elements (Fig. 1 element 112 correspond to individual light emitting elements). Beier does not explicitly disclose a first circuit board on which an electronic circuit electrically connected to the plurality of light-emitting elements is provided and the light-emitting element array chip is mounted. However, Lee discloses a first circuit board (Fig. 2 element 10) on which an electronic circuit (Fig. 2 element 40) electrically connected (Fig. 2 elements 19) to the plurality of light-emitting elements (Fig. 2 elements 60) is provided and the light-emitting element array chip is mounted (Fig. 2 elements 10, 40 and 60). The advantage is to allow for high speed signal transfer characteristics, heat transfer characteristics, and ease of fabrication ([0021]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Beier with a first circuit board on which an electronic circuit electrically connected to the plurality of light-emitting elements is provided and the light-emitting element array chip is mounted as disclosed by Lee in order to allow for high speed signal transfer characteristics, heat transfer characteristics, and ease of fabrication.
Regarding claim 13, Beier does not explicitly disclose the substrate is a second circuit board provided with an electronic circuit. However, Lee discloses the substrate is a second circuit board (Fig. 2 element 10) provided with an electronic circuit (Fig. 2 element 40)1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Itagaki (JP H01-251762), hereafter Itagaki2.
Regarding claim 4, Beier does not explicitly disclose forming the light-emitting element arrays each having a predetermined width by polishing. However, Itagaki discloses forming arrays each having a predetermined width by polishing ([0001]). The advantage is to allow accurate spacing between the elements ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beier with forming the light-emitting element arrays each having a predetermined width by polishing, since Itagaki uses a known method (polishing) to improve a similar method (manufacture of photosensitive elements vs. manufacture of light emission elements) in the same way (to allow accurate spacing between elements). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Itagaki, as applied to claim 4 above, in further view of Pinarbasi et al. (US 2017/0033283 A1), hereafter Pinarbasi.
Regarding claim 5, Beier in view of Itagaki do not explicitly disclose forming a stopper layer that determines an end point of the polishing on the light- emitting element arrays. However, Pinarbasi discloses forming a stopper layer that determines an end point of the polishing on the array (Abstract). The advantage is to easily and accurately cease polishing (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Beier in view of Itagaki with forming a stopper layer that determines an end point of the polishing on the light- emitting element arrays, since Pinarbasi uses a known method (stopper layer) to improve a similar method (polishing a top face vs. polishing a side face) in the same way (accurately stopping the polishing at the desired point). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Gudeman (US 2016/0126696 A1), hereafter Gudeman.
Regarding claim 6, Beier does not explicitly disclose covering the light- emitting element arrays with resin or glass. However, Gudeman discloses covering the light- emitting element arrays with resin or glass (Fig. 2 element 60; [0034]). The advantage is to encapsulate the device ([0033]) to protect the array as is known in the art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beier with covering the light- emitting element arrays with resin or glass as disclosed by Gudeman in order to encapsulate the device in order to protect the array. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Arnone et al. (WO 01/26190 A1), hereafter Arnone.
Regarding claim 7, Beier does not explicitly disclose fixing the light- emitting element arrays to the substrate with a thermoplastic paste. However, Arnone discloses fixing semiconductor laser elements to a substrate with a thermoplastic paste (pg. 11 ll 12-14). The advantage, as is known in the art, is to select a known bonding material to securely mount the arrays to the substrate based on balancing cost and the intended use of the device. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Beier with fixing semiconductor laser elements to a substrate with a thermoplastic paste as disclosed by Arnone in order to select a known bonding material to securely mount the arrays to the substrate based on balancing cost and the intended use of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Nishimura et al. (US 2009/0243092 A1), hereafter Nishimura.
Regarding claim 8, Beier does not explicitly disclose forming an urging member in contact with the light-emitting element arrays on a surface on which the light-emitting element arrays are mounted, of the substrate. However, Nishimura discloses an urging member (Fig. 1 element 25) in contact with a semiconductor element (Fig. 1 element 18; Abstract) on a surface on which the semiconductor element are mounted, of the substrate (Fig. 1 element 11). The advantage is to prevent tampering or reverse engineering ([0005]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention o modify Beier with an urging member in contact with the light-emitting element arrays on a surface on which the light-emitting element arrays are mounted, of the substrate, since Nishimura discloses a known device (urging member) to improve a similar device (semiconductor element vs. light emitting element arrays) in the same way (prevent tampering or reverse engineering). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 9, Nishimura further discloses for the same reasons as above the urging member includes heat conductive material ([0081]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beier in view of Shimizu et al. (US 5972729), hereafter Shimizu.
Regarding claim 10, Beier does not explicitly disclose the predetermined intervals are less than or equal to 50 µm. However, Shimizu discloses controlling the predetermined intervals between light emitting elements to be less than or equal to 50 µm (col. 6 ll. 43-47). The advantage is to provide the desired resolution (col. 6 ll. 43-47). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Beier with the predetermined intervals are less than or equal to 50 µm as disclosed by Shimizu in order to provide the desired resolution and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2002015088 A1 Fig. 2; US 20090073252 A1 Fig. 1A; US 20120305946 A1 Fig. 2A; US 20180326744 Fig. 4A; US 5870128 Figs. 1 and 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828                 
08/31/2022                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This claim is being interpreted as stated in the 35 U.S.C. 112(b) rejection above. 
        2 Foreign Patent Documents Cite No. 4 in the IDS filed 08/27/2020, 06/30/2020, and 06/03/2020.